Citation Nr: 0534423	
Decision Date: 12/21/05    Archive Date: 12/30/05	

DOCKET NO.  00-15 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for bilateral 
chondromalacia patellae.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran had verified active duty for training from 
October 20, 1974 to February 5, 1975, from March 7 to 
March 18, 1994, and from April 2 to April 14, 1995.  By his 
own report, he retired from the United States Army Reserves 
in 1998.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of January and August 1999 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  

This case was previously before the Board in August 2003, at 
which time it was remanded for additional development.  The 
case is now, once more, before the Board for appellate 
review.  


FINDING OF FACT

The veteran's bilateral chondromalacia patellae as likely as 
not had its origin during a period or periods of active duty 
for training.  


CONCLUSION OF LAW

Bilateral chondromalacia patella was incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 101, 
106, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of his claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  As 
noted above, service connection for bilateral chondromalacia 
patellae has now been granted.  Accordingly, no further 
discussion of the various provisions of the VCAA is 
necessary.  

Factual Background

Service medical records from the veteran's first period of 
active duty for training, that is, the period extending from 
October 20, 1974 to February 5, 1975, are negative for 
history, complaints, or abnormal findings indicative of the 
presence of a chronic disorder of the knees.  

Private military reserve physicals conducted in June 1987 and 
March 1992 are similarly negative for evidence of chronic 
knee disability.

A service medical facility outpatient treatment record dated 
on March 15, 1994 reveals that the veteran was seen at that 
time for complaints of knee joint pain and "noise."  
Reportedly, the veteran had been experiencing such problems 
for approximately two weeks.  At the time of examination, the 
veteran denied any trauma during the past 72 hours.  Distal 
pulses were intact, and there was no evidence of any open 
laceration or obvious deformity.  The veteran's knee problems 
did not prevent weightbearing.  Nor was there any evidence of 
swollen joints.  When questioned, the veteran described 
increased pain when kneeling.  Physical examination was 
positive for the presence of patellar crepitation.  
Radiographic studies were within normal limits.  The clinical 
assessment was retropatellofemoral pain syndrome.  

When seen at a service medical facility for radiographic 
evaluation of his knees on April 4, 1995, the veteran 
complained of bilateral knee popping and stiffness of one 
year's duration.  Radiographic studies of the veteran's knees 
showed the bony elements to be intact.  The articulating 
joint spaces were well maintained, and there was no evidence 
of fracture, subluxation, or foreign bodies involving either 
knee.  The clinical impression was normal right and left 
knees.  

A private orthopedic record dated in mid-March 1998 reveals 
that the veteran was seen at that time for knee problems, 
somewhat worse on the right than the left.  According to the 
veteran, he had been experiencing such problems "since at 
least 1994."  When further questioned, the veteran indicated 
that he had undergone initial evaluation while in the 
military.  Reportedly, the veteran had been seen on two 
occasions for bilateral knee problems, more specifically, 
pain and swelling.  Also noted was a complaint of discomfort 
behind the kneecaps.  Prior radiographic studies were 
described as unremarkable.  According to the veteran, he had 
been told that he had a degree of chondromalacia which might 
ultimately require arthroscopic assessment.  

When further questioned, the veteran stated that, following 
his discharge from the military, he continued on an athletic 
program, with the result that, over the course of the past 
several months, he had noted increased difficulty with 
eccentric load-type activities.  Also noted was an occasional 
sensation of "catching" and "grinding" when going down steps 
or attempting to rise from a squatting position.  On 
occasion, the veteran reportedly felt as though his knee 
would "go out" on him.  

On physical examination, the veteran exhibited good overall 
quadriceps strength.  There was a slight lateral tilt of the 
patella, though the patella centered well on flexion.  Mild 
tenderness was noted over the medial shelf plica bilaterally, 
and there was pain on patellar compression or attempted 
patellar subluxation.  When questioned, the veteran stated 
that this maneuver recreated a sensation of "grinding."  The 
remainder of examination of both knees was benign, and there 
was no evidence of any ligamentous insufficiency.  However, 
there was some evidence of significant hamstring 
inflexibility.  The clinic impression was bilateral 
chondromalacia of the patellae, intermittently symptomatic.  

During the course of private outpatient treatment in mid-
February 2000, it was noted that the veteran had a number of 
questions regarding his ongoing knee problems.  According to 
the evaluating physician, in the veteran's chart was a note 
stating that "service connection could be granted for 
disability which began in the military, or was caused by some 
event or experience in service."  The veteran presented a 
copy of his notes which very clearly stated that he had been 
evaluated for bilateral knee pain with mechanical complaints.  
According to the private physician, the veteran's condition 
"clearly started while in the military, was evaluated in the 
military, and care was rendered while in the military for his 
ongoing bilateral knee problems."  

In correspondence of August 2000, the Chief of Orthopedic 
Surgery Service at Ireland Army Community Hospital in Fort 
Knox, Kentucky wrote that the veteran had been seen on two 
occasions for bilateral knee problems consisting of pain and 
swelling.  According to the physician, the veteran had 
received a diagnosis of bilateral chondromalacia of the 
knees.  Additionally noted was that the veteran's knee 
problems were the "result of military service connection."  

During the course of an RO hearing in September 2000, the 
veteran offered testimony regarding the nature and etiology 
of his current knee pathology.  

In correspondence of mid-February 2001, the same orthopedic 
surgeon who had offered the August 2000 statement wrote that 
the veteran had been evaluated several times since 1994 for 
complaints of bilateral knee pain, and that, on each 
occasion, he had received a diagnosis of chondromalacia 
patella.  According to the physician, the veteran related a 
history of worsening symptoms due to activities that occurred 
"while on active duty."  Due to the timing, onset, and 
character of the veteran's symptoms, it was the opinion of 
the orthopedic surgeon that the veteran's condition was 
"service related."  

At the time of a VA orthopedic examination in June 2005, it 
was noted that the veteran's claims folder was available, and 
had been reviewed.  According to the veteran, in 1995, while 
on active duty, his knees had "started bothering him."  At 
that time, the veteran received treatment at Ireland Army 
Hospital.  

Since the time of the veteran's discharge, his knees had 
reportedly become "much worse."  However, over the course of 
the past year, the veteran had received no treatment for his 
knees.  When questioned, the veteran described his knee pain 
as being 7 for the right knee and 6 for the left knee on a 
scale of 10.  Also noted were problems with weakness and 
stiffness.  When questioned, the veteran denied any swelling 
of either knee, and similarly denied problems with heat or 
redness.  However, the veteran did have some instability or 
giving way of both knees.  No locking was noted, though the 
veteran did have some fatigability and lack of endurance in 
both knees.  

On physical examination, the veteran's gait was normal.  He 
was able to walk on his toes with no pain.  However, when he 
walked on his heels or on the outside of his feet, he 
experienced pain in both knees.  Examination of the right 
knee revealed some swelling, but no deformity.  Crepitus was 
in evidence, though there was no laxity.  Tenderness was 
present in the veteran's right knee both medially and 
laterally.  Range of motion measurements showed extension of 
the right knee to 0 degrees both actively and passively, and 
after fatiguing, all accompanied by pain.  The veteran was 
able to flex his right knee from 0 to 130 degrees actively, 
and from 0 to 135 degrees passively.  Flexion was from 0 to 
137 degrees following fatigue, with all movement accompanied 
by pain.  

Physical examination of the veteran's left knee showed 
evidence of crepitus and some tenderness, but no swelling, 
deformity, or laxity.  The veteran was able to extend his 
left knee to 0 degrees actively, passively, and after 
fatiguing, all accompanied by pain.  Flexion of the left knee 
was from 0 to 140 degrees actively and from 0 to 145 degrees 
passively.  Flexion following fatigue was from 0 to 
147 degrees, once again, with all movements accompanied by 
pain.  

Strength in both of the veteran's lower extremities was 
normal, as were pulses and reflexes.  Radiographic studies of 
both knees were within normal limits.  The pertinent 
diagnosis was chondromalacia of both knees, an established 
diagnosis confirmed by review of medical records in the 
veteran's claims folder.  

Following examination, it was noted that the veteran's claims 
folder had been reviewed in its entirety, to include various 
letters from other orthopedic surgeons regarding the nature 
and etiology of the veteran's knee problems.  According to 
the evaluating physician, chondromalacia patella was a 
condition which did not go away, but which increased in 
severity over the years.  Apparently, this is what had 
occurred with the veteran.  According to the VA physician, he 
was in agreement with the previous orthopedic surgeon's 
opinion that the veteran's knee condition was "more likely 
than not service related."  With the various examination 
findings and review of the veteran's complete claims folder, 
it was "more likely than not" that the veteran's knee 
problems were due to his previous knee problems while on 
active duty with the United States military.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303 
(2005).  In addition, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated while performing active duty for training, or 
injury incurred or aggravated while performing inactive duty 
training.  38 U.S.C.A. §§ 101, 106, 1110, 1131 (West 2002).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) 
(2005).  Where there is an approximate balance of positive 
and negative evidence regarding a material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 
38 C.F.R. § 3.102 (2005).  Where the Board determines that 
the preponderance of the evidence is against the claim, it 
has necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not for 
application.  Ortiz, 274 F.3d at 1365.  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

In the present case, service medical records dating from the 
veteran's first period of active duty for training, that is, 
the period from October 20, 1974 to February 5, 1975, are 
negative for history, complaints, or abnormal findings 
indicative of the presence of chronic knee pathology.  Army 
Reserve physical examinations dated in June 1987 and March 
1992 are similarly negative for any such pathology.  However, 
on March 15, 1994, during a subsequent period of active duty 
for training, the veteran complained of knee pain and 
"noise," which had reportedly been present for approximately 
two weeks.  A physical examination at that time was positive 
for the presence of patellar crepitation, resulting in a 
diagnosis of retropatellofemoral pain syndrome.  

During a later period of active duty for training in April 
1995, the veteran was heard to complain of "popping" and 
"stiffness" in both knees, which had reportedly been present 
for approximately one year.  Significantly, following a 
private orthopedic evaluation in March 1998, the veteran 
received a diagnosis of intermittently symptomatic bilateral 
chondromalacia patellae, for which he had apparently 
undergone initial evaluation "in the military."  

The Board observes that, in statements of August 2000 and 
February 2001, the Chief of Orthopedic Surgery at an Army 
hospital indicated that, in his opinion, the veteran's knee 
pathology was "service related."  Prior to this time, in a 
statement of February 2000, a private physician had indicated 
that the veteran's (knee) condition "clearly started while in 
the military."  

The Board notes that, in June 2005, the veteran underwent a 
VA orthopedic examination for compensation purposes.  That 
examination involved a full review of the veteran's claims 
folder, as well as a complete physical examination.  
Significantly, following that examination, it was the opinion 
of the examiner that it was "more likely than not" the case 
that the veteran's knee problems were due to his previous 
knee problems while on active duty in the military.  

The Board acknowledges that, based on a review of the entire 
evidence or record, there exists some small question as to 
whether the veteran's current knee pathology did, in fact, 
have its origin during one or more of his periods of active 
duty for training.  However, following a full review of the 
pertinent evidence of record, and given the various opinions 
of both private and VA physicians, the Board is of the 
opinion that, with the resolution of all reasonable doubt in 
the veteran's favor, his current chondromalacia patella did, 
in fact, have its origin during a period of active military 
service.  Under the circumstances, service connection for 
bilateral chondromalacia patellae is in order.


ORDER

Service connection for bilateral chondromalacia patellae is 
granted.  



	                        
____________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


